DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The Information Disclosure Statement filed 9 March 2021 has been fully considered by Examiner.  An annotated copy is included with the present Notice of Allowability.

Response to Arguments
3.	Applicant’s arguments, see Remarks, filed 12 April 2021, with respect to the rejections of claims 1-6 and 11-21 under 35 U.S.C. § 103 have been fully considered and are persuasive.  The rejections of claims 1-6 and 11-21 under 35 U.S.C. § 103 have been withdrawn.

Allowable Subject Matter
4.	Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 recites a “system, comprising: one or more sensors configured to capture a plurality of points that make up a point cloud, wherein respective ones of the points comprise spatial information for the point and attribute information for the point; and an encoder configured to compress the point cloud, wherein to compress the point cloud, the encoder is configured to: generate, for the point cloud, one or more projected images; pack the generated 
While some aspects claim 1 are taught by the prior art, Examiner has not discovered prior art which teaches the particular combination of packing, padding, and encoding steps performed by the encoder recited in claim 1.  The closest prior art discovered is the combination of Tuffreau (US-2018/0075622), Budagavi (US-2018/0268570), Cai (US-9,214,042), Krishnaswamy (US-2012/0246166), Nishi (US-2019/0204076), and Chou (US-20170347122).  However, neither the above-cited prior art, nor any other prior art discovered by Examiner, fully teaches claim 1, either singly or in an obvious combination.  Accordingly, claim 1 distinguishes over the prior art.

Independent claim 15 recites a “device comprising a computer system storing program instructions that, when executed, implement a decoder configured to: receive one or more encoded image frames comprising projected images for a compressed point cloud and padding in pixels of the or more images that are not occupied by the projected images, wherein respective sets of pixels of the one or more encoded image frames comprise pixel values that correspond to values for the respective ones of the projected images; decode the one or more encoded image frames, wherein less decoding resources are allocated to decoding the padded pixels of the one or 
While some aspects of claim 15 are taught by the prior art, Examiner has not discovered prior art which teaches the particular combination of padding and decoding steps performed by the decoder recited in claim 15.  The closest prior art discovered is the above-cited combination of Tuffreau, Budagavi, Cai, Krishnaswamy, Nishi, and Chou.  However, neither the above-cited prior art, nor any other prior art discovered by Examiner, fully teaches claim 15, either singly or in an obvious combination.  Accordingly, claim 15 distinguishes over the prior art.

Independent claim 21 recites a “method, comprising: receiving one or more encoded image frames comprising projected images for a compressed point cloud and padding in pixels of the or more image frames that are not occupied by the projected images, wherein respective sets of pixels of the one or more encoded image frames comprise pixel values that correspond to values for the respective ones of the projected images; decoding the one or more encoded image frames, wherein less decoding resources are allocated to decoding the padded pixels of the one or more images than are allocated to decoding the projected image pixels of the one or more image frames; and generating a decompressed version of the compressed point cloud based, at least in part, on the decoded projected images.”
While some aspects of claim 21 are taught by the prior art, Examiner has not discovered prior art which teaches the particular combination of padding and decoding steps performed by the method recited in claim 21.  The closest prior art discovered is the above-cited combination of Tuffreau, Budagavi, Cai, Krishnaswamy, Nishi, and Chou.  However, neither the above-cited 

Claims 2-14 and 16-20 distinguish over the prior art at least due to their respective dependencies from a distinguishing claim.  Additionally, all of claims 1-21 patentably distinguish over all of claims 1-20 of US Patent 10,909,725 B2, which issued from parent application 16/132,230.  There are no double-patenting issues.
Claims 1-21 distinguish over the prior art, and there are no outstanding grounds of rejection or objection.  Accordingly, claims 1-21 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A THOMPSON/Primary Examiner, Art Unit 2616